Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
It appears in claim 1, line 6, the word – a – before “control circuitry” should be inserted for clarity, and claim 1, line 7, the word – a – before “control circuitry” should be inserted for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The exact meaning of “a production instruction to the user” as recited in claim 6, line 2, and “a production instruction associated with a manufacturing system” claim 19, lines 3 and 9, are confusing and not clearly understood. It appears that the recitation of “a production instruction to the user” and “a production instruction associated with a manufacturing system” are vague and indefinite as the phrase lacks the specific mete and bounds of the recitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-20, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eicher et al. (US 2018/0321886) (see PTO-892).  
RE claims 1 and 18, Eicher et al. (US 2018/0321886) discloses an automotive manufacturing system (see Figs. 1-3), comprising: a hoist (112) (see Fig. 1) (See Exhibit A) supported by a support structure (see paragraph [0002]) and capable of carrying a heavy duty object such as a vehicle or heavy machine; a load leveler mechanism attached to the hoist, the load leveler mechanism (108) including a frame (114), a weight (110 of Fig. 1 and 150 of Fig. 4) movably coupled to the frame, and an actuator (104) operatively coupled to the weight (110 and 150); a control circuitry (see paragraph [0022] and flow chart of Fig. 3) connected to the actuator (104) (see paragraph [0022]); and an input device connected to the control circuitry and configured to generate input data in response to a user interacting with the input device, wherein the control circuitry is configured to move, via the actuator (104), the weight relative to the hoist based on the input data to adjust a levelness of the hoist. 
Exhibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is pointed out that applicant describes the input device 116 as broadly as follows: 

[0035] Additionally, in some examples, the manufacturing system 100 of FIG. 1 also includes an example input device 116, which facilitates interactions and/or communications between the user(s) and the load leveler mechanism 104 or the control circuitry 114. The input device 116 of FIG. 1 can be implemented, for example, using one or more operation boxes, one or more of switch mechanisms (e.g., push-button switches), one or more levers, one or more touch responsive screens, one or more mouses, one or more keyboards, etc., any other suitable device(s) capable of communicating user input(s) to the control circuitry 114, or a combination thereof. Accordingly, the input device 116 of FIG. 1 can include a single device or multiple devices. According to the illustrated example of FIG. 1, the input device 116 is connected to the control circuitry 114. In particular, the input device 116 is configured to generate input data (e.g., one or more user inputs or requests to operate the load leveler mechanism 104) in response to the user(s) interacting with the input device 116. For example, the user(s) can provide one or more input selections to the input device 116 (e.g., via pushing or pressing a switch mechanism 707, 708, 710, 711, 714, 716, 718, 720 shown in FIG. 7), which causes the input device 116 to generate the input data. Further, in response such user interaction, the input device 116 is configured to transmit the input data to the control circuitry 114 for processing by the control circuitry 114. Accordingly, the control circuitry 114 of FIG. 1 can detect when a user is interacting with the input device 116 and receive the input data from the input device 116.

Eicher et al. (US 2018/0321886) also teaches an input device such as a manual pendant (!40) (See paragraph [0036] allows the user to exert manual control over the automatic leveling device (100) or to set, rest, or delete angular ranges of inclination in the leveling controller (122) wherein the manual pendant (140) may include switches, buttons, or other suitable control features that allow the user to set the desired inclination for the load. Moreover, Eicher et al. (US 2018/0321886) (see Exhibit B) also discloses an input device as shown in a schematic diagram of the circuitry for elements of the auto-leveling controller (122) such as controller (122), inclination sensors (120), switches (126) (See paragraph [0031]). 
RE claim 19, Eicher et al. (US 2018/0321886), as presented above, discloses an automotive manufacturing system (see Figs. 1-3) and a method of operating, comprising: providing a hoist (112) (see Fig. 1) (See Exhibit A) supported by a support structure (see paragraph [0002]) and capable of carrying a heavy duty object such as a vehicle or heavy machine; a load leveler mechanism attached to the hoist, the load leveler mechanism (108) including a frame (114), a weight (110 of Fig. 1 and 150 of Fig. 4) movably coupled to the frame, and an actuator (104) operatively coupled to the weight (110 and 150); a control circuitry (see paragraph [0022] and flow chart of Fig. 3) connected to the actuator (104) (see paragraph [0022]); and providing an input device connected to the control circuitry to receive a production instruction (see Fig. 3 of diagram), lifting an object (see paragraph [0035] (see Fig. 4), and identifying an input device to generate input data in response to a user interacting with the input device.  
RE claim 2, Fig. 4 of Eicher et al. (US 2018/0321886) (see Exhibit A) teaches the frame (114)  of the load leveler mechanism (108) is configured to couple to a body of the hoist and decouple from the body. 
RE claim 3, Eicher et al. (US 2018/0321886) shows the load leveler mechanism including sensors (120, 120), an auto-leveling controller (122) (See paragraphs [0025], [0026] and limit switch (121), which are a safety structure coupled to the frame and preventing access to the weight by the user.
Exhibit B (Flow Chart of Fig. 3) 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RE claim 7, Fig. 1 of Eicher et al. (US 2018/0321886) employs the input device includes an operation box (116) positioned in a manufacturing area within viewing distance of the hoist.
RE claim 8, Eicher et al. (US 2018/0321886) teaches the control circuitry (see paragraph [0022]) is capable of receiving a user input from the input device indicative of a predefined position of the weight relative to the hoist, and move, via the actuator (104), the weight (110 and 140) to the predefined position to substantially level the hoist.
RE claims 6, 8, and 10-17, Eicher et al. (US 2018/0321886) also discloses the control circuitry (see paragraph [0022]) and (see Fig. 3) is capable of operating functional limitations such as receive a user input from the input device indicative of a first predefined direction or a second predefined direction opposite the first predefined direction, move, via the actuator, the weight relative to the hoist in the first or second predefined direction while the one of switch mechanisms is held in an activated state, and cease moving, via the actuator, the weight relative to the hoist when the one of the switch mechanisms changes from the activated state to a deactivated state. Note that Eicher et al. (US 2018/0321886) provides two tilt sensors or inclined sensors (120, 120) or inclinometers, (see paragraph [0026]) to detect the inclination (see claim 22).
RE claims 9 and 20, Eicher et al. (US 2018/0321886) also teaches the input device includes switch mechanisms, an auto-leveling controller (122) (See paragraphs [0025], [0026] and limit switch (121),, and wherein the control circuitry is configured to initiate control of the actuator in response to detecting activation of one of the switch mechanisms. 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		 			Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references provided in PTO-892 show various lifting devices while leveling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651